Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 11, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 8, and 9, the phrase "”in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,270,361 (“Onizuka”).
Regarding claim 1, Onizuka discloses a method for producing a current conducting device, comprising: positioning multiple busbars (bus bars 16 and 17 are positioned on 15, see Figs. 1 and 2) in a predetermined position in relation to one another (see Figs. 2 and 3A), the positioned busbars are enclosed using an electrically insulating cladding (15 encloses portions of both bus bars, see Figs. 2 and 3A), wherein an opening of the cladding is left open in a respective connection region (openings 15A), in each of which at least two of the busbars meet one another (the busbars meet at the opening, see Figs. 2 and 3A), and the busbars are welded to one another in a respective region of the opening (see col. 3, lns. 20 – 24).
Onizuka discloses the claimed invention except for 15 being a plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make member 15 a plastic member, because plastic is a well-known insulating material which is able to be formed into desired shapes and which has good resiliency to stresses such as movement, heat, and electrical current, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Onizuka discloses wherein the busbars are connected to one another without screw connections (the bus bars are welded together and no screw is used).
Regarding claim 5, Onizuka discloses wherein the busbars are welded to one another by means of laser welding, wherein a laser beam used for this purpose is radiated through the respective opening (see col. 3, lns. 20 – 24).
Claims 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,270,361 (“Onizuka”) in view of U.S. Pub. No. 2016/0145411 (“Uibel”).
Regarding claim 3, Onizuka discloses the claimed invention except for a thermally conductive plastic, in particular having a thermal conductivity of at least 1 W/(m-K), is used for 
Regarding claim 11, Onizuka discloses wherein the busbars are connected to one another without screw connections (the bus bars are welded together and no screw is used).
Regarding claim 13, Onizuka discloses wherein the busbars are welded to one another by means of laser welding, wherein a laser beam used for this purpose is radiated through the respective opening (see col. 3, lns. 20 – 24).

Allowable Subject Matter
Claims 2, 6 – 7, 10, 12, and 14, 16 – 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that if the §112 rejection of claim 9 is remedied, it too would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art does not disclose or suggest the claimed method for producing a current conducting device, comprising positioning multiple busbars, enclosing the positioned busbars using an electrically insulating plastic cladding, wherein an opening of the cladding is left open in a respective connection region, in each of which a least two of the busbars meet one another, welding the busbars to one another in the respective region of the opening, and  wherein the busbars are extrusion coated using the plastic cladding, along with the remaining elements of the claim.

Regarding Claims 7 and 20, the prior art does not disclose or suggest the claimed method for producing a current conducting device, comprising positioning multiple busbars, enclosing the positioned busbars using an electrically insulating plastic cladding, wherein an opening of the cladding is left open in a respective connection region, in each of which a least two of the busbars meet one another, welding the busbars to one another in the respective region of the opening, and wherein a fuse is welded onto at least one of the busbars, along with the remaining elements of the claims.
Bergmann discloses welding bus bars in an opening of a housing, and welding components to the bus bars, but does not teach welding fuses, or a shunt, or using extrusion coating, or filling the opening after position and welding the bus bars. Kobayashi discloses two bus bars welded to one another at an opening, with one bus bar extrusion coated, but the other bus bar is not extrusion coated and is not suitably shaped for extrusion coating. Oka discloses a bus bar system with a housing and bus bars attached to one another by welding. Okazaki discloses a bus bar system with a fuse, but the bus bars are not welded to each other and the fuse is not welded to a bus bar. Ota discloses a fuse welded to a bus bar, but does not disclose 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833